Citation Nr: 1823925	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-64 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for recurrent "blood poisoning" residuals to include cellulitis residuals and lymphangitis residuals.  


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1954 to March 1956.  He was awarded the Parachute Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied service connection for bilateral hearing loss and "blood poisoning" residuals.  

The issue of entitlement to service connection for recurrent "blood poisoning" residuals to include cellulitis residuals and lymphangitis residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for bilateral hearing loss disability is warranted as the claimed disorder originated during active service while aboard military aircraft.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service treatment records make no reference to recurrent hearing loss.  The documentation does reflect that the Veteran was assigned to several Army airborne units and made several parachute jumps from military aircraft.  The service personnel records reflect that he was awarded the Parachute Badge.  

The report of a March 2018 audiological examination conducted for VA conveys that the Veteran reported that he experienced audiological changes while aboard a C-119 military aircraft.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
75
85
LEFT
45
55
65
65
75

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and of 60 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  While she concluded that she could not render an opinion as to the etiology of the diagnosed sensorineural hearing loss disability without resorting to speculation, the examiner opined that the diagnosed tinnitus was "as likely as not caused by or a result of military noise exposure."  Service connection for tinnitus has been established.  

The Veteran asserts that the diagnosed sensorineural hearing loss disability arose secondary to audiological events which occurred while aboard military aircraft.  The service medical and personnel records reflect that the Veteran served with multiple Army airborne units and was awarded the Parachute Badge.  Therefore, his significant time aboard military aircraft has been established.  The Veteran has been diagnosed with bilateral sensorineural hearing loss by a VA examiner.  Service connection has been established for tinnitus secondary to audiological events which were reported to have occurred while the Veteran was aboard military aircraft.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for bilateral sensorineural hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.





REMAND

The Veteran asserts that service connection for recurrent blood poisoning residuals is warranted as the claimed disability was initially diagnosed and treated during active service.  

The service treatment records show that the Veteran was treated and hospitalized for right thumb cellulitis with lymphangitis.  The Veteran has not been afforded a VA examination to determine whether he has any recurrent cellulitis and lymphangitis residuals.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A May 2015 VA treatment record states that the Veteran was being seen at VA medical facilities.  Clinical documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed recurrent "blood poisoning," cellulitis, and lymphangitis residuals, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records for examination and treatment not already of record.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the nature and etiology of any recurrent "blood poisoning," cellulitis, and lymphangitis residuals and their relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent "blood poisoning," cellulitis, and lymphangitis residuals found.  If no such recurrent residuals are identified, the examiner should specifically state that fact.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified "blood poisoning," cellulitis, and lymphangitis residuals had their onset during active service or are related to any incident of service, including documented in-service right thumb cellulitis and lymphangitis.  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


